Citation Nr: 1819185	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating after October 28, 2011 for service-connected headaches, tension type, associated with occasional dizzy spells (headaches). 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. The Veteran was sent a letter February 13, 2018 informing him of this information and giving him the opportunity to request a new hearing before the undersigned VLJ should he so choose. The Veteran was given 30 days to respond to the letter and has not responded. Therefore, the Board will move forward with the evidence of record. A transcript of the hearing is associated with the claims folder.

The current period on appeal for this claim was remanded in a December 2013 Board decision for additional development. That development has been complete and jurisdiction has returned to the Board. 


FINDING OF FACT

The Veteran has not experienced headaches with characteristic prostrating attacks. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating after October 28, 2011 for headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." This is why the Veteran's claim was staged in the Board's December 2013 decision, to address potential variations of his disability rating due to different symptoms during different time periods. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's disability has been rated under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack. Fenderson v. West, 12 Vet. App.119 at 126-127 (1999) (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the definition of a prostrating attack). By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an initial compensable rating for the Veteran's service-connected headaches. The reasons for this determination are explained below.

For even a 10 percent disability rating the Veteran must be experiencing characteristic prostrating attacks averaging one in two months over the last several months and the Board finds that the Veteran's disability does not meet this criteria. In reaching this conclusion, the Board has weighed the medical evidence of record against the Veteran's own testimony regarding the frequency and severity of his migraine headaches, particularly at his October 2011 Board hearing. The only medical evidence available for the time period on appeal is the December 2017 VA examination, as the Veteran did not submit any additional records in regard to his headaches when prompted by the RO and the other evidence of record does not pertain to this claim during this period. Although the Veteran reported symptoms at his exam of pulsating or throbbing head pain, and pain that worsens with physical activity, the examiner listened to the Veteran's description of his symptoms and found that the Veteran's symptoms were not characteristic prostrating attacks of migraines or non-migraine pain. The Veteran also states that he is unable to drive when experiencing this disability; however, the examination indicates that the Veteran's headaches last less than a day, and he manages them with over-the-counter medication.

The Board acknowledges the Veteran's reports of all his symptomology related to his headaches. Specifically relevant is the Veteran reporting prostrating headaches approximately once or twice per month that only get better after lying down in a dark space. Although a veteran is competent to report his symptomology, including the occurrence of prostrating headaches, the Board finds that the clinical findings by the VA examiner outweigh the Veteran's description of his symptoms as to the level of severity of the Veteran's disability. Hence, the Board finds that the evidence of record does not warrant an initial compensable rating for the service-connected headaches, as it has been medically determined that the Veteran is not experiencing prostrating attacks, which is necessary for a higher rating under the schedular criteria. 

As the Veteran's disability does not meet the necessary criteria for a 10 percent rating, there is no need to further discuss the higher ratings under DC 8100 as they require more stringent criteria. 

Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating after October 28, 2011 for service-connected headaches, tension type, associated with occasional dizzy spells is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


